Wallace G. Siemen, who had been cashier of the State Bank of Stockton, in Jo Daviess county, was indicted, together with Fred E. Hammond, the president, and Ralph M. Hammond, the vice-president of the bank, charged with receiving a deposit while the bank was insolvent and the defendants knew of its insolvency. Siemen was tried separately and was fined $110 and sentenced to confinement in the penitentiary. He has sued out a writ of error.
The offense with which Siemen was charged was a violation of section I of the act of June 4, 1879, for the protection of bank depositors, as amended in 1903. (Laws of 1903, p. 156; Cahill's Stat. 1931, chap. 38, sec. 38, p. 1001; Smith's Stat. 1931, chap. 38, par. 61, p. 995.) The punishment authorized by the act for such violation was a fine, and in addition thereto the defendant might be imprisoned in the State penitentiary not less than one nor more than three years. The offense is a misdemeanor, only, and not a felony. (People v. Paisley,288 Ill. 310; Herman v. People, 131 id. 594; Crim. Code, div. 2, secs. 5, 6; Lamkin v. People, 94 Ill. 501.) There is an assignment of error that the law under which the defendant was convicted is unconstitutional, but it was not argued, and the question had been decided against the contention of the plaintiff in error several months before the writ of error was sued out. (People v. Gould, 345 Ill. 288.) This court has no jurisdiction of the writ of error. Baits v. People, 123 Ill. 428.
The cause will be transferred to the Appellate Court for the Second District.
Cause transferred. *Page 435